DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/23/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL document having been struck-through fails to include a corresponding date.
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because figures 3A and 3B should be separated into their own separate views without being connected to one another. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:  
With regard to claim 8: It appears “fiber reinforced” should be --fiber reinforced polymer-- for consistency of the claim language.
With regard to claim 10: It appears “fiber reinforced layer” should be –the fiber reinforced polymer layer--  so as to provide proper antecedent basis for the claim limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 18: The limitation “the composite reinforcement device securement” lacks sufficient antecedent basis. Examiner notes that it does not appear securement is positively recited in claim 15.
With regard to claim 19: It’s unclear if the limitation “a structure” is referencing the previously recited structure.  For the purpose of examination, the limitation is considered to be directed to --the structure--.  Further, it’s unclear as to how the claim further limits claim 15 as the structure is utilized when the metal reinforcement layer is placed on the structure.
With regard to claim 20:  It’s unclear if the limitation “a structure” is referencing the previously recited structure. For the purpose of examination, the limitation is considered to be directed to --the structure--. Further, it’s unclear as to how the claim further limits claim 15 as the composited reinforced device  is utilized when the metal reinforcement layer is placed on the structure.

Claims 18-20 are examined as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-7, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuo (JP H10121745 A).
With regard to claim 1: Kazuo discloses a pre-fabricated composite reinforcement device (3 and 4) for installation on a structure (P1, concrete body), comprising:
a metal reinforcement layer (2, steel plate) (fig. 1);
a fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin) (fig. 1; pg. 3, lines 2-4 of translation);
an adhesive layer (epoxy resin) configured between the metal and fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin) (fig. 1; pg. 3, lines 4-5 of the translation); and
a plurality of power-actuated fasteners (4, anchor bolts) configured for securing the metal reinforcement layer (2), fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin), and adhesive layer (epoxy resin) to the structure (P1) (fig. 1) ; and
wherein a first side (right side) of the metal reinforcement layer (2) is for positioning upon the structure (P1) for installation of the fasteners (4) with a first side (right side) of the metal reinforcement layer (2) facing away from the structure (P1), and a second side (left side) is configured with the adhesive (epoxy) and fiber reinforced layer (1, left carbon fiber sheet bonded by epoxy resin) across a surface area of the second side (left side) of the metal reinforcement layer (2) (fig. 1; pg. 3, lines 4-5 of the translation).
With regard to claim 3: Kazuo discloses that the fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin) is further comprised of a unidirectional fiber (par. [0007] and pg. 3, lines 1-2 of translation).
With regard to claim 4: Kazuo further discloses that the adhesive layer further comprises an epoxy material (epoxy resin) (fig. 1; pg. 3, lines 4-5 of the translation).
With regard to claim 6: Kazuo discloses that the metal reinforcement layer (2) further comprises a plurality of circular markings (openings) for installation of the plurality of power-actuated fasteners (4) (fig. 3).
With regard to claim 7: Kazuo further discloses one or more additional fiber reinforced polymer layers (1, right carbon fiber sheet bonded by epoxy resin) configured atop the fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin)  coupled with the metal reinforcement layer (2) (fig. 1).
With regard to clam 9: Kazuo discloses a pre-fabricated composite reinforcement device (3 and 4) for installation on a structure, comprising:
a metal reinforcement layer (2, steel plate) (fig. 1);
a fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin) (fig. 1; pg. 3, lines 2-4 of translation);
a first adhesive layer (epoxy resin) configured between the metal and fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin) (fig. 1; pg. 3, lines 4-5 of the translation);
a second adhesive layer (5, polymer cement) configured between the fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin) and the structure (P1) (fig. 4; pg. 3, lines 25-28 of translation); and
a plurality of power-actuated fasteners (4, anchor bolts) configured for securing the metal reinforcement layer (2), the fiber reinforced polymer (1, left carbon fiber sheet bonded by epoxy resin), and adhesive layers (epoxy resin and 5, polymer cement) to the structure (P1) (figs. 1-4); and 
wherein a first side (right side) of the metal reinforcement layer (2) is for positioning upon the structure for installation of the fasteners (4) with the first side (right side) facing away from the structure; and 
further wherein a second side (left side) of the metal reinforcement layer (2) is configured with the first and second adhesive layers (epoxy resin and 5, polymer cement) and the fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin) (fig. 1).
With regard to claim 11: Kazuo discloses that the plurality of power-actuated fasteners (4) further comprise screws that are functionally equivalent to concrete screws (fig. 3).
With regard to claim 12: Kazuo discloses that the plurality of power-actuated fasteners (4) are installed in a linear configuration (rows) along a length of the composite reinforcement device (3 and 4) (fig. 2).
With regard to claim 13: Kazuo discloses that the plurality of power-actuated fasteners (4) are installed in a staggered alternating configuration (offset) along the length of the composite reinforcement device (3 and 4) (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, 10, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP H10121745 A).
With regard to claim 2: Kazuo the metal reinforcement layer (2) is further comprised of steel (fig. 1; abstract), but does not disclose light gauge steel.
Before the effective filing date of the claim invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available gauges for providing  desired attributes such as being light in weight,  and strong. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable would be obtained from modifying the steel of Kazuo to be a light gauge steel.
With regard to claim 8: Kazuo discloses that the metal reinforcement layer (2) and fiber reinforced layer (1) is not limited to such a shape as a substantially L-shaped cross section or a plate (pg. 3, lines 17-18 of the translation).
 Kazuo does not disclose that the metal reinforcement layer and the fiber reinforced polymer layer are elongated rectangle shapes.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available shapes so as to fit the area being reinforced.   Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from changing the shape of the metal reinforcement layer and the fiber reinforced polymer layer to be rectangular so as to fit the area being reinforced.  
With regard to claim 10: Kazuo discloses that the first adhesive layer is an epoxy material (fig. 1; pg. 3, lines 4-5 of the translation).
Kazuo discloses that the second adhesive layer is a polymer cement (fig. 4; pg. 3, lines 25-28 of translation), but does not disclose the polymer is epoxy.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second adhesive layer of Kazuo to be an epoxy cement in order to provide a known polymer cement that is durable and strong for anchoring. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  
With regard to claim 14: Kazuo discloses that the metal reinforcement layer (2) and fiber reinforced layer (1) is not limited to such a shape as a substantially L-shaped cross section or a plate (pg. 3, lines 17-18 of the translation).
 Kazuo does not disclose that the metal reinforcement layer and fiber reinforced layer are elongated rectangle shapes.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available shapes so as to fit the area being reinforced.   Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from changing the shape of the metal reinforcement layer and the fiber reinforced polymer layer to be rectangular so as to fit the area being reinforced.  
With regard to claims 15 and 19-20: Kazuo discloses a method of pre-fabricating a composite reinforcement device (3 and 4) for installation on a structure (P1) (fig.1), comprising the steps of:
pre-fabricating a metal reinforcement layer (2, steel plate) (fig. 1);
pre-fabricating a unidirectional fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin) (fig. 1; par. [0007]  and pg. 3, lines 1-4 of translation);
positioning a first side (right side) of the metal reinforcement layer (2) on the structure (P1) with the first side (right side) facing away from the structure (P1) (fig.1);
configuring attachment of a first side (right side) of the fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin) atop a second side (left side) of the metal reinforcement layer (2) with an adhesive layer (epoxy resin) therebetween (fig. 1; pg. 3, lines 2-4 of translation);
wherein a second side (left side) of the fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin) is laid upon the structure (P1) itself wherein a plurality of power-actuated fasteners (4, anchor bolts) are configured for securing the metal reinforcement layer (2), fiber reinforced polymer layer (1, left carbon fiber sheet bonded by epoxy resin), and the adhesive layer (epoxy resin) to the structure (P1) via entry on the first side (right side) of the metal reinforcement layer (2) (figs. 1 and 3).
Kazuo discloses that the metal reinforcement layer (2) and fiber reinforced layer (1) are not limited to such a shape as a substantially L-shaped cross section or a plate (pg. 3, lines 17-18 of the translation).
 Kazuo does not disclose that the metal reinforcement layer and the unidirectional fiber reinforced layer are elongated rectangle shapes.
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available shapes so as to fit the area being reinforced.   Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from changing the shape of the metal reinforcement layer and the unidirectional fiber reinforced polymer layer to be rectangular so as to fit the area being reinforced.  
With regard to claim 16: Kazuo does not disclose that the metal reinforcement and unidirectional fiber reinforced polymer layers are one to twelve inches in width.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal reinforcement and unidirectional fiber reinforced polymer layers of Kazuo to be any desired width, including the claimed one to twelve inches in width, in order to accommodate the area being reinforced.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from modifying the metal reinforcement and unidirectional fiber reinforced polymer layers of Kazuo to be any desired width, including the claimed one to twelve inches in width, in order to accommodate the area being reinforced.
With regard to claim 17: Kazuo does not discloses that the metal reinforcement, unidirectional fiber reinforced polymer, and adhesive layers are a total of one-eighth inch to one-half inch in height.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal reinforcement and unidirectional fiber reinforced polymer layers of Kazuo to be any desired total height, including the claimed one-eighth inch to one-half inch in height, in order to provide a desired degree of reinforcement that is strong and durable.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  No new or unpredictable results would be obtained from modifying the metal reinforcement and unidirectional fiber reinforced polymer layers of Kazuo to be any desired total height, including the claimed one-eighth inch to one-half inch in height, in order to provide a desired degree of reinforcement that is strong and durable.
With regard to claim 18: Kazuo does not disclose that the composite reinforcement device securement to the structure with the power-actuated fasteners is configured with a power-actuated tool for enhanced effectiveness of installation upon a structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kazuo to include using a power actuated tool to drive the power-actuated fasteners in order to increase efficiency of installation vs. being manually driven. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuo (JP H10121745 A) in view of Wu (US 2008/0000571 A1).
With regard to claim 5: Kazuo does not disclose that the plurality of power-actuated fasteners further comprise concrete nails.
However, Wu discloses anchoring of a plate to concrete using concrete nails (par. [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to substitute the power-actuated fasteners of Kazuo to be concrete nails such as taught by Wu in order to provide a known fastening means that is durable, stable and secure when engaging concrete.  No new or unpredictable results would be obtained from substituting one known fastener for another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited is directed to reinforcement devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633